Per Curiam.

The question presented is whether the mortgage filed for record prior to the date of the commencement of any construction work on the premises has priority oyer the materialmen’s liens for material furnished subsequent to the filing of the mortgage.
Section 5301.23, Revised Code, provides that “all mortgages properly executed shall he recorded in the office of the county recorder of the county in which the mortgaged premises are situated, and take effect from the time they are delivered to such recorder for record.”
The plaintiff’s mortgage, having been recorded before any work was done or material furnished, takes priority over the materialmen’s liens. Rider v. Crobaugh, 100 Ohio St. 88.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taet, C. J. Zimmerman, Matthias, O’Neill, Herbert, Schheideb and Brown, JJ., concur.